DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 08 February 2021.  Said amendments are hereby entered.
Claims 1, 6 – 15 and 21 – 29 are pending.
The claims, as amended below, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Tate (Reg. No. 60,870) on 18 February 2021.
Title is amended in accordance with MPEP 606.01.

The application has been amended as follows:
Title
OBJECT STORE MIRRORING WHERE DURING RESYNC OF TWO STORAGE BUCKET, OBJECTS ARE TRANSMITTED TO EACH OF THE TWO STORAGE BUCKET

Claims
1. (Currently Amended)  A method comprising: 
determining that data within a storage tier of a node is to be tiered out to a primary object store based upon a property of the data; 
attaching a first storage bucket of the primary object store and a second storage bucket of a mirror object store to the node for storage of the data as objects within the first storage bucket and the second storage bucket; 
generating a first object and a second object to contain copies of the data; 
performing a resync operation to read a set of objects of the first storage bucket from the primary object store to create a second set of objects to store within the second storage bucket of the mirror object store, 

and wherein the performing the resync operation includes: 
transmitting the first object to the primary object store for storage and the second object to the mirror object store for storage during the resync operation; 
and designating the data as successfully tiered out based upon receiving acknowledgments from both the primary object store that the first object was stored and the mirror object store that the second object was stored.

6. (Currently Amended)  The method of claim 1, comprising: 
creating, initially, the second storage bucket as a new empty storage bucket in which the set of objects of the first storage bucket are to be mirrored as the second set of objects.

12. (Currently Amended)  The method of claim 1, comprising:
attaching a third storage bucket of the primary object store to the node storing, in the third storage bucket, new objects that mirror the set of objects.

13. (Currently Amended)  The method of claim 1, comprising:
attaching a third storage bucket of the primary object store to the node based upon a determination that performance of the first storage bucket is below a threshold, wherein the set of objects of the first storage bucket is a subset of a plurality of objects within the first storage bucket, and wherein the set of objects is deleted from the first storage bucket upon mirroring the set of objects to the third storage bucket.

15. (Currently Amended)  A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to:
generate a first object and a second object to contain copies of data of [[the]] a node to tier out to the primary object store based upon a property of the data;
perform a resync operation to read a set of objects of a first storage bucket attached to the primary object store to create a second set of objects to store within a second storage bucket attached to the mirror object store, wherein the resync operation comprises: 

and designate the data as successfully tiered out based upon receiving acknowledgments from both the primary object store that the first object was stored and the mirror object store that the second object was stored.

25. (Currently Amended)  A computing device comprising: 
a memory comprising machine executable code for performing a method; 
and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the computing device to:
attach a first storage bucket of a primary object store and a second storage bucket of a mirror object store to a node for tiering out of data as objects within the first storage bucket and the second storage bucket based upon a property of the data;
generate a first object and a second object to comprise contain copies of the data;
perform a resync operation to read a set of objects of the first storage bucket from the primary object store to create a second set of objects to store within the second storage bucket of the mirror object store, wherein the resync operation: 
transmits the first object to the primary object store for storage and the second object to the mirror object store for storage during the resync operation, wherein the first object is successfully stored in the primary object store and the second object is successfully stored in the mirror object store. [[;]] 


28. (Currently Amended)  The computing device of claim 25, wherein the machine executable code causes the computing device to:
attach a third 

29. (Currently Amended)  The computing device of claim 26, wherein the machine executable code causes the computing device to:
attach a third 

Reasons for Allowance
Claims 1, 6 – 15 and 21 – 29, as amended supra, are in condition for allowance.
Applicant has amended independent claims 1, 15 and 25 to include allowable subject matter of previously recited claim 9 (and intervening claim 7).  As noted in Office Action mailed 17 August 2020, said allowable subject matter does not appear to be taught by prior art of record.  Together with said amendments supra, said independent claims are in condition for allowance.
Claims, dependent upon said independent claims, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/C.Y/            Examiner, Art Unit 2139  

/REGINALD G BRAGDON/            Supervisory Patent Examiner, Art Unit 2139